—In an action to recover money allegedly due under a lease, the defendants appeal from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Emerson, J.), dated March 5, 1998, as granted the plaintiffs cross motion for summary judgment on the first cause of action against the defendants Claire Mason, Jennifer Lynn Mason, and Henry Paul Mason III and denied their cross motion for summary judgment dismissing the first cause of action.
Ordered that the appeal of A.G.C. Realty, Inc., from the order and judgment is dismissed, as it is not aggrieved thereby (CPLR 5511); and it is further,
Ordered that the order and judgment is affirmed insofar as appealed from by the defendants Claire Mason, Jennifer Lynn Mason, and Henry Paul Mason III; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The Supreme Court properly granted the plaintiffs cross motion for summary judgment because under the terms of the lease at issue, he was entitled to the repayment of equipment rental fees (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557).
*328The parties’ remaining contentions are without merit. S. Miller, J. P., Santucci, Friedmann and Florio, JJ., concur.